Citation Nr: 0625325	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or housebound (HB) 
status.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1951 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

A hearing was held at the RO in May 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities consist 
of chronic obstructive pulmonary disease, rated 60 percent; 
peripheral vascular disease of the left lower extremity, 
rated 20 percent disabling; peripheral vascular disease of 
the right lower extremity, rated 20 percent disabling; 
hypertension, rated 10 percent disabling; and 
atherosclerotic heart disease, rated 10 percent disabling.  
A noncompensable disability rating is in effect for the only 
service-connected disability of a disorder of the right 
great toe.  There is a combined disability evaluation, for 
pension purposes (including the bilateral factor), of 80 
percent.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  The veteran is generally able to care for his daily 
personal needs without assistance from others and is able to 
protect himself from the hazards of daily living.  

4.  The veteran has heart disease, prostate cancer, 
peripheral vascular disease, and chronic obstructive 
pulmonary disease but he is not substantially confined to his 
home by reason of these disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an award of SMP based on the need for 
regular A&A of another person have not been met.  38 U.S.C.A. 
§§ 1502, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2005).  

2.  The criteria for an award of SMP based on HB status have 
not been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351(d) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in April 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in July 2003.  Notice fully complying the provisions of the 
VCAA was provided to the veteran in April 2003.  Therefore, 
the veteran did receive proper VCAA notice prior to the 
initial rating decision denying his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).





Legal Criteria

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular A&A.  See 38 
C.F.R. § 3.351 (2005).  Generally, need for regular A&A means 
helplessness or being so helpless as to require the regular 
A&A of another person.  The claimant will be considered to be 
in need of regular A&A if he or she (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b) (West 2002); 38 
C.F.R. § 3.351(b), (c) (2005). 

Section 3.352(a) prescribes that determinations as to the 
need for A&A must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as the following: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his/her daily 
environment.  38 C.F.R. § 3.352(a) (2005).  

In addition, a claimant will meet the criteria for A&A if 
he/she is permanently bedridden.  "Bedridden" is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  See Id.  Determinations that the veteran is so 
helpless, as to be in need of regular A&A will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular A&A, not that there be a constant need.  Moreover, 
determinations that the veteran is so helpless, as to be in 
need of regular A&A, will not be based solely upon an opinion 
that the claimant's condition is such that would require him 
or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See Id. 

Furthermore, if a veteran is entitled to pension but not in 
need of regular A A, the veteran may meet the criteria for 
SMP based on HB status if he or she has a single permanent 
disability rated as 100 percent disabling and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently HB by reason of disability or disabilities.  The 
permanently HB requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2005).  

"[L]eaving one's house for medical purposes cannot, by 
itself, serve as the basis for finding that one is not 
substantially confined for purposes of SMC-HB benefits."  
Howell v. Nicholson, 19 Vet. App. 535,540 (2006).  

Background

A March 2003 statement from a VA physician reflects that the 
veteran had shortness of breath due to COPD and was unable to 
carry groceries up the stairs to his apartment.  

The veteran underwent VA hospitalization in February 2004 for 
shortness of breath and exertional dyspnea over the past two 
weeks, which he had first noticed when carrying groceries up 
some stairs to his apartment.  After an examination, he 
refused to go to the emergency room for further evaluation 
and signed out against medical advice because he had to go 
home to take care of his wife.  He was given a prescription 
for nitroglycerin patches.  

In April 2004 the veteran underwent a VA examination for A&A 
which revealed that he had a history of coronary artery 
disease.  An August 2000 treadmill was normal for ischemia.  
A 2001 coronary angiogram had revealed a 90 percent occlusion 
of the left anterior descending artery, for which he had a 
successful stenting with improvement in his chest pain.  
Currently, he had no anginal pain.  He took two cardiac 
medications.  An echocardiogram had revealed normal left 
ventricular function.  A March 2004 chest X-ray revealed no 
cardiomegaly.  

The veteran also had COPD and had experienced progressive 
significant dyspnea on exertion for the past year.  A 
November 1999 pulmonary function test revealed mild 
obstruction with an equivocal bronchodilator response.  Also, 
hyperinflation and air trapping were noted as well as 
findings compatible with either emphysema or interstitial 
lung problems.  He took three pulmonary medications.  He did 
not use oxygen or a nebulizer at home.  He complained of 
exertional dyspnea when walking a block at a normal rate or 
climbing stairs.  He had two pillow orthopnea at night but no 
paroxysmal nocturnal dyspnea.  He was unemployed and very 
sedentary at home.  His normal daily activities generally did 
not result in pulmonary symptoms.  He had a daily productive 
cough.  

The veteran drove to the A&A examination.  He lived at home 
with his wife.  He was not hospitalized or bedridden.  His 
vision was adequate with a correction for reading.  He was 
able to take care for his own finances and affairs.  He had 
normal ambulation and, so, was able to protect himself from 
the hazards of his daily environment.  He had no impairment 
of his upper or lower extremities.  He could walk at a normal 
rate for about 1/2 blocks before needing to rest due to 
shortness of breath.  If he paced himself and walked slowly, 
he could walk for a much longer duration.  He was independent 
in all activities of daily living, including dressing, 
bathing, use of the bathroom and toilet, and eating.  On a 
typical day, he took a walk to the park with his wife.  He 
did some reading, watched television, occasionally shopped, 
or attended church.  He was able to independently leave the 
house as needed and to drive an automobile independently as 
needed.  

On physical examination the veteran's diastolic blood 
pressure was 110 and his systolic readings ranged from 70 to 
76.  He pulse was 68 and regular.  His respiratory rate was 
24 and unlabored.  Accessory muscles were not employed in 
breathing.  There was no jugular venous distention, 
adenopathy or thyromegaly on examination of his head and 
neck.  There was a slight increase in the anteroposterior 
diameter of his chest.  Breath sounds revealed normal air 
entry but expiration was slightly prolonged.  There were very 
mild and faint expiratory wheezes in both bases, posteriorly.  
Rales and rhonchi were not audible.  Examination of his 
abdomen was negative.  There was no cyanosis, clubbing or 
edema of his extremities.  His gait and station appeared to 
be normal.  Strength and function in the upper and lower 
extremities were normal.  The diagnoses were atherosclerotic 
heart disease successfully treated with a coronary stent and 
currently without limiting chest pain and COPD with mild 
interstitial fibrotic changes at the lateral right base on X-
ray but no change since October 2003 and pulmonary function 
tests revealing borderline obstruction and moderate 
restriction.  It was opined that he did not require A & A for 
the activities of daily living.  

A June 2004 rating decision establishes that the veteran's 
nonservice-connected disabilities consist of chronic 
obstructive pulmonary disease (COPD), rated 60 percent; 
peripheral vascular disease of the left lower extremity, 
rated 20 percent disabling; peripheral vascular disease of 
the right lower extremity, rated 20 percent disabling; 
hypertension, rated 10 percent disabling; and atherosclerotic 
heart disease, rated 10 percent disabling.  A noncompensable 
disability rating is in effect for the only service-connected 
disability of a disorder of the right great toe.  There is a 
combined disability evaluation, for pension purposes 
(including the bilateral factor), of 80 percent.  

At the May 2006 travel Board hearing the veteran submitted 
additional evidence and waived initial consideration of that 
evidence by the RO.  See page 2 of the transcript of that 
hearing.  The veteran testified that his primary disabilities 
were chronic obstructive pulmonary disease (COPD) and 
prostate cancer and he had received three months of radiation 
therapy for that cancer.  Pages 2 and 3.  His COPD was 
getting worse and inhalers did not seem to help very much.  
He lived on the second floor of a building and after climbing 
the stairs he had to sit and catch his breath.  He could walk 
only 11/2 blocks before having to stop to rest.  He had driven 
to the travel Board hearing.  He did not have much problem 
dressing himself but had difficulty bending over to put on 
and tie his shoes because it took his breath away.  Many 
times he had to get his wife to tie his shoes.  But, once he 
straightened up he was alright.  Page 3.  He could feed and 
bathe himself.  His wife had to carry their groceries up the 
stairs to their residence because he was unable to do so.  
Similarly, his wife had to carry out the garbage.  She had to 
do most of the housework, including mopping the floors.  Page 
4.  

The veteran also testified that for the last six months he 
had used oxygen at night to help him sleep and when he needed 
to sit down and rest and catch his breath.  Pages 4 and 5.  
He took many medications for his COPD and heart disease.  He 
had recently had a stent placed in his heart.  He also took 
medication for high cholesterol, high blood pressure, and 
gastric pain.  Page 5.  He had finished his course of 
prostate radiation therapy.  Page 7.  He could not walk very 
far.  Page 8.  

The documents submitted at the May 2006 travel Board hearing 
include a statement from the veteran attesting to his wife's 
medical and psychiatric status and her inability to work for 
the last six years.  His health had been declining over the 
last four years.  

Analysis

After a review of the evidence, the Board finds that the 
veteran is not blind or nearly blind.  Thus, the criteria for 
SMP under 38 C.F.R. § 3.351(c)(1) (2005) based on impairment 
of vision are not met.  As well, the medical evidence of 
record does not indicate that the appellant is hospitalized 
or a patient in a nursing home because of mental or physical 
incapacity.  Therefore, the Board finds that the criteria for 
SMP under 38 C.F.R. § 3.351(c)(2) (2005) are not met.  

In addition, the evidence does not establish that the 
appellant has a factual need for the regular A& Aof another, 
pursuant to the criteria set forth in 38 C.F.R. § 3.352(a) 
(2005).  It is clear from the April 2004 VA examination and 
the veteran's testimony that he is able to dress and undress 
himself, needing only some help with his shoes, and to keep 
himself ordinarily clean and presentable, albeit with some 
limitations due to his heart disease and COPD which limit his 
activities.  However, he is still able to stand up and walk 
short distances.  Additionally, he does not require the use 
of prosthesis or orthopedic appliances, is able to fix his 
own meals and feed himself, and is able to attend the wants 
of nature by himself.  The medical evidence in the aggregate 
simply does not show that he is incapacitated, physically or 
mentally, requiring care or assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living.  
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for A&A.  

Similarly, the Board finds that the objective evidence does 
not support the award of SMP benefits based on HB status.  As 
noted above, the veteran does not have a single disability 
rated as 100 percent disabling.  Moreover, the veteran has 
testified that he does leave his residence, even if he is 
unable to carry groceries or similarly weighed loads up the 
stairs to his residence.  So, he is not substantially 
confined to his dwelling. Also, he is not institutionalized.  

In summary, while unable to walk more than 11/2 blocks without 
stopping to rest and is unable to carry loads up the stairs 
to his dwelling, he is not substantially confined to his 
dwelling.  

The Board sympathizes with the veteran's plight, particularly 
in light of the disabilities afflicting his wife, so that 
even together their lives are made more difficult.  However, 
in determining the veteran's entitlement to SMP based on 
regular need for A&A or HB status, the Board may not consider 
the degree of functional impairment of his wife.  And here, 
other than carrying groceries up the stairs to their dwelling 
and helping him put on and tie his shoe laces, he is not 
dependent upon her.  Rather, the evidence suggests that it is 
she that is dependent upon him for A&A.  However, this does 
not qualify the veteran for receipt of A&A on his behalf.  

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  

However, for the reasons discussed above, the preponderance 
of the evidence is against the award of SMP based on the need 
for the regular A&A or HB status, and the reasonable doubt 
doctrine is not for application to this issue.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to SMP based on the need for regular A&A or HB is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


